Citation Nr: 0202396	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-16 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the appellant's character of discharge for the 
period of service from February 1971 to December 1972, is a 
bar to receipt of Department of Veterans Affairs benefits.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right chest area, with right shoulder 
pain and swelling.

3.  Entitlement to service connection for dermatitis of the 
right lower calf, to include as due to exposure Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The appellant had active service from February 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

While the character of discharge issue was not certified for 
appeal, for reasons explained in the REMAND below, the Board 
finds that that issue is in appellate status.


REMAND

The issues certified for appeal include entitlement to 
service connection for residuals of a gunshot wound to the 
right chest area, with right shoulder pain and swelling, and 
entitlement to service connection for dermatitis of the right 
lower calf, to include as due to Agent Orange exposure.  Upon 
a preliminary review of the appellant's claims file, the 
Board finds that those issues are inextricably intertwined 
with the issue of whether the appellant's character of 
discharge for the period of service from February 1971 to 
December 1972, is a bar to receipt of Department of Veterans 
Affairs benefits.  While the character of discharge issue was 
not certified for appeal, the Board finds that for reasons 
explained in more detail below, it has jurisdiction to remand 
that issue for issuance of a Statement of the Case.  The 
Board also finds that the issues for service connection must 
be deferred, pending adjudication of the character of 
discharge issue. 

According to the record, the appellant served on active duty 
in the United States Army from February 22, 1971 to December 
12, 1972.  During service, the appellant was absent without 
leave (AWOL) from March 14, 1972 to September 9, 1972 (178 
days).  In lieu of a trial by court-martial, the appellant 
agreed to a discharge from service under other than honorable 
conditions.  

According to VA law, a discharge or release from service 
under dishonorable conditions is a bar to the payment of 
benefits, unless the person was insane at the time of 
committing the offense causing such discharge or release.  
38 C.F.R. § 3.12(b)(2001); see 38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001).  A discharge or release based on acceptance of 
an undesirable discharge to escape trial by general court-
martial is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d).

In an April 1973 Administrative Decision, the RO concluded 
that the appellant's other than honorable discharge was 
issued under dishonorable conditions, and as such, the 
appellant was barred from VA benefits, other than health care 
under Chapter 17 of Title 38.  It is not clear whether the 
appellant was provided a copy of that decision.

In May 1999, the appellant filed a claim for service 
connection for a gunshot wound of the right chest area, and 
for a skin condition.  Those claims were denied by the RO in 
an August 1999 rating decision, on the basis that the 
evidence did not support the claims.  However, in the RO's 
September 1999 letter to the appellant notifying him of that 
decision, the RO indicated that they had reviewed his claims, 
but were confirming the administrative decision of April 
1973, which barred entitlement to any VA benefits due to an 
other than honorable discharge.  The RO noted that the 
appellant had been notified of this decision by VA letters of 
April 30, 1975, and May 21, 1997.  The RO also provided the 
appellant with a copy of his appellate rights.  The Board has 
reviewed the claims file and is unable to locate copies of 
the 1975 and 1997 letters referenced by the RO.  

Following the September 1999 RO letter, the appellant's 
representative contacted the RO by telephone, and indicated 
that the appellant disagreed with the RO's decision of 
September 14, 1999.  That communication is reflected in a 
June 2000 Report of Contact.  In June 2000, the RO issued a 
Statement of the Case (SOC), discussing the reasons for the 
RO's denial of the appellant's claims in the September 1999 
rating decision.  The SOC does not mention the character of 
the appellant's discharge.  Rather, the SOC presents an 
analysis of the service connection claims on the merits.  

In August 2000, the appellant presented testimony at a 
hearing held at the RO.  The appellant testified about the 
disorders for which he was seeking service connection, and 
also discussed the circumstances surrounding his discharge 
from service.  The appellant's substantive appeal as to the 
service connection issues was received in August 2000.  In 
May 2001, a Supplemental Statement of the Case (SSOC) was 
issued, which addresses the service connection issues.  

By RO letter dated in August 2001, the appellant was notified 
that the RO had reviewed his claims for service connection, 
but that the April 1973 administrative decision regarding the 
appellant's character of discharge was confirmed.  

In light of the foregoing, the Board finds that there appears 
to be a pending issue regarding the character of the 
appellant's discharge.  A close review of the record reveals 
that the appellant's June 2000 notice of disagreement (NOD) 
was a disagreement with the September 1999 RO's letter, which 
informed the appellant that his character of discharge was a 
bar to receipt of benefits.  As noted earlier, it is not 
clear from the claims file whether the appellant was notified 
of the April 1973 administrative decision and provided with a 
copy of his appellate rights.  Rather, the first time this 
appears in the file is in the RO's September 1999 letter.  
The appellant clearly disagreed with that letter, and as 
such, the RO should issue an SOC addressing the character of 
the appellant's discharge, after ensuring that the duty to 
assist the appellant has been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).  The SOC should include a recitation of the 
laws and regulations pertaining to character of discharge, as 
well as an explanation regarding the decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999) (an NOD confers jurisdiction 
on the Board, and the next step is for the RO to issue an SOC 
on the denial of the claim).  The failure to issue a SOC in 
such a circumstance renders a claim procedurally defective 
and necessitates a Remand.  Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects his appeal in a timely 
manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision") (citation omitted).

Moreover, as awards of disability compensation benefits are 
premised on a discharge under conditions "other than 
dishonorable," see 38 U.S.C.A. § 1110, the two service 
connection issues certified for appeal are deferred, pending 
the outcome of the character of discharge issue.  

As such, this matter is REMANDED to the RO for the following:

The appellant and his representative 
should be furnished a statement of the 
case (SOC) addressing the issue of 
whether the character of the appellant's 
discharge for the period of service from 
February 1971 to December 1972, is a bar 
to receipt of Department of Veterans 
Affairs benefits.  The SOC should include 
references to applicable laws and 
regulations governing character of 
discharge and ensure the veteran is 
notified of the evidence or information 
needed to support his claim. Any 
additional action considered necessary to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  Thereafter, the appellant 
must also be afforded an opportunity to 
perfect an appeal of the RO's denial of 
this issue by submitting a substantive 
appeal in response thereto.  The RO 
should advise the appellant and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of his claim 
following the issuance of the SOC unless 
he perfects his appeal.  If the appellant 
perfects his appeal, the case should be 
returned to the Board.

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


